ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2017-04-19_ORD_01_NA_05_FR.txt.                                                                                    213




            DÉCLARATION DE M. LE JUGE CRAWFORD

[Traduction]

  Plausibilité des droits revendiqués au titre de la CIEDR — Interdiction du
Majlis — Rôle du Majlis à la lumière de l’histoire moderne des Tatars de
Crimée — Signification de la discrimination raciale.

   1. Il semble nécessaire de développer quelque peu le raisonnement de
la Cour concernant la plausibilité des droits invoqués par l’Ukraine au
titre de la convention internationale sur l’élimination de toutes les formes
de discrimination raciale (ci-après, la « CIEDR ») ; la Cour a cherché à
protéger ces droits en prescrivant à la Fédération de Russie de s’abstenir
de maintenir ou d’imposer des limitations à la capacité de la communauté
des Tatars de Crimée de conserver ses instances représentatives, y compris
le Majlis. En particulier, il est utile de rappeler le rôle joué par cette insti-
tution à la lumière de l’histoire moderne des Tatars de Crimée.
   2. Il n’est pas contesté que, en 1944, dans le cadre d’un événement
appelé le Sürgün, la population autochtone des Tatars de Crimée, soit
quelque 200 000 personnes, a été collectivement accusée de trahison et
forcée à l’exil, essentiellement vers la République socialiste soviétique
d’Ouzbékistan 1. Nombre de membres de cette communauté ont péri au
cours de cette période 2. Un décret de 1967 a innocenté les Tatars de Cri-
mée des accusations de trahison initialement portées à leur encontre,
mais, à de rares exceptions près, ceux-ci n’ont été autorisés par l’URSS à
résider ou à travailler en Crimée qu’en 1989. Depuis lors, environ 250 000
d’entre eux sont revenus dans la péninsule où, selon l’Organisation pour
la sécurité et la coopération en Europe (OSCE), ils ont eu beaucoup de
mal à se réinstaller et à se réintégrer sur les plans social et économique,
certains obstacles tenant à leur statut juridique et à leurs droits 3.
   3. Organe représentatif du peuple tatar de Crimée 4, le Majlis a été
créé en 1991 5. Ses membres sont élus par le Qurultay (ou Kurultai) 6,
qui est lui-même présenté dans son instrument constitutif comme un

   1 Requête de l’Ukraine, par. 84 ; voir également Brian G. Williams, « The Deportation

and Ethnic Cleansing of the Crimean Tatars », dans Vardy et autres (dir. publ.), Ethnic
Cleansing in Twentieth Century Europe (Columbia University Press, 2003), p. 537 et 542.
   2 Ibid., p. 543.
   3 OSCE, The Integration of Formerly Deported People in Crimea, Ukraine, août 2013.

Accessible en anglais à l’adresse suivante : http://www.osce.org/hcnm/104309?download=
true (dernière consultation le 10 avril 2017).
   4 Requête de l’Ukraine, par. 85 ; Statut du Majlis du peuple tatar de Crimée (Qirim

Tatar Milli Mejlisi), art. 1.1.
   5 OSCE, The Integration of Formerly Deported People in Crimea, Ukraine, ibid., p. 16.
   6 Règlement du Qurultay du peuple tatar de Crimée, art. 2.1 ; Statut du Majlis du

peuple tatar de Crimée, art. 2.1.

                                                                                   113

      application de la cirft et de la ciedr (décl. crawford)                  214

« congrès national » et « l’organe plénipotentiaire suprême représentant le
peuple tatar de Crimée » 7. Les membres du Qurultay sont élus directe-
ment par les communautés locales de Crimée tous les cinq ans 8. Les
objectifs du Majlis consistent, entre autres, à éliminer les conséquences du
Sürgün et à « restaurer les droits nationaux et politiques du peuple tatar
de Crimée » 9. Pour ce faire, cette institution doit notamment favoriser
l’adoption de « mesures visant à faire revivre la langue, la culture et la
religion des Tatars de Crimée, à rétablir leur système national d’éducation
et d’instruction, ainsi qu’à redonner vie à leurs coutumes et traditions » 10.
   4. La Fédération de Russie aﬃrme que l’interdiction du Majlis n’était
pas entachée de discrimination raciale mais obéissait à des raisons de sécu-
rité. Elle relève que le Qurultay n’a pas été interdit et qu’il existe d’autres
organisations des Tatars de Crimée 11. Toutefois, par rapport au Majlis, le
Qurultay a un mandat limité. Il se réunit généralement tous les deux ans et
demi pour choisir les membres du Majlis et prend des décisions de politique
générale. C’est le Majlis, en tant qu’organe exécutif, qui met en œuvre les
politiques et « représente les intérêts du peuple tatar de Crimée à tous les
niveaux » 12. Sans lui, la capacité des Tatars de Crimée d’être eﬀectivement
représentés en tant que groupe est compromise. Comme il est précisé dans
l’ordonnance en indication de mesures conservatoires, les autres organisa-
tions de la péninsule qui représentent les Tatars de Crimée ne semblent pas
avoir le même statut que le Majlis ni être aussi bien acceptées. Le Haut-
Commissariat des Nations Unies aux droits de l’homme (HCDH) a ainsi
observé que « [l]e Majlis [était] perçu par de nombreux Tatars de Crimée
comme étant un organisme traditionnel d’un peuple autochtone » et que,
« [a]lors qu’environ trente ONG tatares de Crimée [étaient] actuellement
enregistrées en Crimée, aucune ne p[ouvait] être considérée comme ayant le
même degré de représentativité et de légitimité que le Majlis et le Kurultai » 13.
   5. La Fédération de Russie aﬃrme avoir interdit le Majlis pour lutter
contre l’extrémisme et répondre aux violentes protestations contre l’an-
nexion de la Crimée que cette institution avait suscitées ou cautionnées, et
ajoute que cette mesure « n’a rien à voir avec l’origine ethnique de ses
membres » 14. L’interdiction du Majlis a été conﬁrmée par la Cour
suprême de Crimée 15, puis en appel par la Cour suprême de la Fédéra-
tion de Russie 16. Dans leurs décisions, ces juridictions se réfèrent toutes
  7  Règlement du Qurultay du peuple tatar de Crimée, préambule.
  8  Ibid.
   9 Statut du Majlis du peuple tatar de Crimée, art. 2.1.
   10 Ibid., art. 2.2.
   11 CR 2017/4, p. 59, par. 45 (Forteau).
   12 Statut du Majlis du peuple tatar de Crimée, art. 4.2.
   13 HCDH, Rapport sur la situation des droits de l’homme en Ukraine,

16 août-15 novembre 2016, par. 169.
   14 CR 2017/2, p. 60-61 (Lukiyantsev).
   15 Décision de la Cour suprême de Crimée concernant le Majlis du peuple tatar de

Crimée, aﬀaire no 2A-3/2016, arrêt, 26 avril 2016.
   16 Décision de la Cour suprême de la Fédération de Russie concernant le Majlis du

peuple tatar de Crimée, arrêt, 29 septembre 2016.

                                                                                114

      application de la cirft et de la ciedr (décl. crawford)                       215

deux à des actes de protestation non autorisés que le Majlis aurait avali-
sés, les éléments de preuve cités à cet eﬀet n’ayant toutefois pas été soumis
à la Cour.
   6. Diﬀérents organes de l’Organisation des Nations Unies ont critiqué
l’interdiction du Majlis. Le Haut-Commissariat des Nations Unies aux
droits de l’homme a estimé qu’elle « sembl[ait] refuser aux Tatars de Cri-
mée … le droit de choisir leurs institutions représentatives » 17 et « pou-
vait être perçue comme une punition collective [inﬂigée à cette]
communauté » 18. L’Assemblée générale a exhorté la Fédération de Russie
à « [r]évoquer immédiatement la décision consistant à déclarer que le
M[a]jlis des Tatars de Crimée [était] une organisation extrémiste et à
proscrire ses activités, et [à] rapporter la décision d’interdire aux diri-
geants du M[a]jlis d’entrer en Crimée » 19.
   7. La déﬁnition de la « discrimination raciale » ﬁgurant à l’article pre-
mier de la CIEDR n’exige pas que la restriction apportée soit expressé-
ment fondée sur les motifs raciaux ou autres qui y sont énumérés ; il suﬃt
que cette restriction aﬀecte directement un groupe pour un ou plusieurs
de ces motifs. En outre, quel que soit son objectif déclaré, une restriction
peut être constitutive d’une discrimination raciale si elle a pour « eﬀet »
d’entraver la jouissance ou l’exercice, sur un pied d’égalité, des droits
énoncés dans la CIEDR.
   8. Rien dans la CIEDR n’empêche un Etat partie d’édicter des règles à
l’intention d’une organisation qui représente un groupe ethnique, voire de
l’interdire dans les cas les plus graves 20. Cependant, pareilles mesures
doivent être soigneusement motivées. En l’espèce, cette motivation s’im-
posait tout particulièrement, compte tenu de la persécution dont ont fait
l’objet les Tatars de Crimée à travers l’histoire et du rôle joué par le Majlis
dans la promotion et la protection des droits du peuple qu’il représente en
cette période de troubles et de changements. Lors de la procédure ultime
sur le fond (si l’aﬀaire atteint cette phase), il appartiendra à la Cour
d’évaluer les éléments de preuve produits par les Parties à cet égard. Au
stade actuel de l’instance, il suﬃt de dire que, pour les raisons mention-
nées, il est plausible que la mesure en question porte atteinte à des droits
conférés par la CIEDR.
   9. La mesure conservatoire indiquée par la Cour relativement au
Majlis impose à la Fédération de Russie de s’abstenir de maintenir cette
interdiction. Il ne s’agit pas de mettre en doute les décisions rendues par
les Cours suprêmes de Crimée et de la Fédération de Russie sur le plan du

   17 HCDH, Rapport sur la situation des droits de l’homme en Ukraine, 16 mai-15 août

2016, par. 177.
   18 HCDH, ibid., 16 février-15 mai 2016, par. 188.
   19 « Situation des droits de l’homme dans la République autonome de Crimée et la ville

de Sébastopol (Ukraine) », Nations Unies, A/RES/71/205, 19 décembre 2016.
   20 Voir Cour européenne des droits de l’homme (CEDH), Artyomov c. Russie,

7 décembre 2006, 17582/05 ; Refah Partisi (Parti de la prospérité) et autres c. Turquie,
13 février 2003, 41340/98 ; Parti de la liberté et de la démocratie (OZDEP) c. Turquie,
8 décembre 1999, 23885/94.

                                                                                    115

      application de la cirft et de la ciedr (décl. crawford)                           216

droit russe. La Cour est simplement préoccupée par l’atteinte plausible
que cette interdiction risque de porter à des droits découlant du droit
international. Rien ne l’empêche de rendre une ordonnance sur une ques-
tion qui a déjà été examinée par des juridictions internes 21.

                                                       (Signé) James Crawford.




    21 Voir, par exemple, Immunités et procédures pénales (Guinée équatoriale c. France),

mesures conservatoires, ordonnance du 7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1148 ;
LaGrand (Allemagne c. Etats-Unis d’Amérique), mesures conservatoires, ordonnance du
3 mars 1999, C.I.J. Recueil 1999 (I), p. 9 ; Immunités juridictionnelles de l’Etat (Allemagne
c. Italie ; Grèce (intervenant)), arrêt, C.I.J. Recueil 2012 (I), p. 99.

                                                                                        116

